Mr. Ross E. Beck, Superintendent Texarkana Public Schools 3512 Grand Texarkana, AR  75502
Dear Mr. Beck:
This is in response to your request for an opinion regarding the Arkansas Freedom of Information Act ("FOIA").  Specifically, you wish to know if the release of certain information contained in the personnel file of an employee would constitute a clearly unwarranted invasion of personal privacy.  Your question is asked pursuant to A.C.A. 25-19-105(10)(c)(3)(B).
The facts outlined in your request and accompanying documents are as follows:  a teacher has resigned by letter, a copy of which has been maintained by the district.  Representatives of the news media have requested copies of the letter of resignation as well as copies of the employee's contract, employment history and payroll records.  You ask if the release of this information would be consistent with the Act.
Generally, A.C.A. 25-19-105(10) prohibits the release of information from personnel files if disclosure would constitute a clearly unwarranted invasion of personal privacy.  This provision of the Code further exempts from public inspection employee evaluation and job performance records unless the employee is suspended or terminated.  In the absence of a showing in this instance that the employee was suspended or terminated, the records of the former employee's job performance are not subject to disclosure.
This office has previously opined that for the release of a record to constitute an unwarranted invasion of personal privacy, the information at issue must be of an intimate nature or contain some fact about an individual's private life.  I have attached copies of these opinions for your information in determining what type of information meets the criteria.
Without access to the actual record in question, I lack sufficient information to determine if the release of the letter of resignation would rise to the level of an invasion of privacy. However, in the generic sense, a letter of resignation is not an employee evaluation or job performance record and its release is not prohibited by the FOIA.  If by chance, the letter does contain information that would constitute an invasion of privacy, the protected information should be removed from the record prior to public release.
As to teacher contracts, payroll records and employment history, (other than records regarding job performance) the release of the type of information contained in these records does not rise to the level of an unwarranted invasion of privacy.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.